 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Steven Katz, et al.,                              No. CV-18-08308-PCT-JAT
10                   Plaintiffs,                       ORDER
11   v.
12   New Enchantment LLC, New Enchantment
     Group LLC, and Enchantment Group,
13
                     Defendants.
14
15          “Inquiring whether the court has jurisdiction is a federal judge’s first duty in every
16   case.” Belleville Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 693
17   (7th Cir. 2003).
18          In this case, the complaint fails to sufficiently plead jurisdiction. See 28 U.S.C. §
19   1332; Johnson v. Columbia Properties Anchorage, L.P., 437 F.3d 894, 899 (9th Cir.
20   2006) (discussing the citizenship of a limited liability company); Hertz Corp. v. Friend,
21   559 U.S. 77, 80, 92-93 (2010) (discussing the citizenship of a corporation). Accordingly,
22          IT IS ORDERED that by noon, November 7, 2018, Plaintiff shall file a
23   supplement to the complaint properly alleging the citizenship of the limited liability
24   companies and identifying the entity type and citizenship for the “Enchantment Group”
25   or this case will be dismissed, without prejudice, for lack of federal subject matter
26   jurisdiction.
27          IT IS FURTHER ORDERED that on November 7, 2018 at 3:00 p.m. counsel for
28   Plaintiff shall appear and show cause why he should not be sanctioned for failing to plead
 1   federal subject matter jurisdiction repeatedly. (See CV 18-8044-PCT-JAT Doc. 10).
 2         Dated this 5th day of November, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
